DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the outer sieve is movable longitudinally relative to the inner sieve” in claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “wherein …. the outer sieve is a movable sieve configured to move longitudinally along the longitudinal axis relative to the… inner… sieve” in lines 4-6.  Paragraph [0026] and FIG.6B describes how the inner sieve is movable longitudinally relative to the outer sieve, however, nowhere is it described or shown how the outer sieve is movable relative to the inner sieve.
Claim 3 recites “wherein the outer sieve is movable longitudinally relative to the inner sieve”.  Similar to claim 1 above, paragraph [0026] and FIG.6B describes how the inner sieve is movable longitudinally relative to the outer sieve, however, nowhere is it described or shown how the outer sieve is movable relative to the inner sieve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Sickle (US 2,129,452) in view of Aspinwall et al. (US 1,133,421).
Regarding claim 1, Van Sickle discloses a rotary sieve cleaning shoe comprising: 
at least one cylindrical rotary sieve (3) configured to rotate around a longitudinal axis (see FIG.2, rotated via  sprocket teeth 12, chain 13, pulleys 15, and drive wheel 14), and 
comprising an inner sieve (16) and an outer sieve (21; see FIGS.3-5), 
each of the inner and outer sieves with openings or holes (23 and 20) wherein one of the inner and outer sieves is a movable sieve (21) configured to move relative to the other of the inner (16) or outer sieve wherein an overlap between the openings or holes in the inner and outer sieves varies and the resulting size of a hole, corresponding to the overlap, through the at least one rotary sieve correspondingly varies (page 2, left column line 71 to right column line 5).  
Van Sickle fails to show the movable outer sieve (21) is movable longitudinally along the longitudinal axis relative to the inner sieve (16).
Aspinwall et al. teaches a similar rotary sieve comprising an outer sieve (11) and an inner sieve (7), wherein the outer sieve is a movable sieve configured to move (using the actuating mechanism 18-23 shown in FIGS.4 and 7) longitudinally along a longitudinal axis relative to the inner sieve (7), wherein an overlap (shown in FIG.6) between the openings or holes (16, 17) in the inner and outer sieves varies and the resulting size of a hole, corresponding to the overlap, through the at least one rotary sieve correspondingly varies (see FIGS.3-7; page 1, line 94-96, 110 - page 2, line 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sieve opening adjusting means of Van Sickle similar to Aspinwall et al., such that the outer sieve is movable longitudinally relative to the inner sieve, as an alternate and sufficient means of adjusting the resulting size of the openings created by the outer and inner sieves. 

Regarding claims 2-3, the combination of Van Sickle and Aspinwall rotary sieve cleaning shoe of claim 1, wherein the outer sieve is movable longitudinally relative to the inner sieve (refer to teaching of Aspinwall), per claim 3, instead of the inner sieve being movable relative to the outer sieve, per claim 2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reverse the rotary sieve such that the inner sieve is movable relative to the outer sieve, since it has been held that a mere reversal of the essential working parts of a device involves only routing skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  See MPEP 2144.04(VI)(A).


Regarding claim 4, the combination further discloses the rotary sieve cleaning shoe of claim 1, wherein the rotary sieve (3 of Van Sickle) or sieves are mounted within a housing (H).  

Regarding claims 5-6, the combination further discloses the rotary sieve cleaning shoe of claim 4, wherein a mechanism comprising an actuator (includes structures 18-23 in FIGS.4 and 7 of Aspinwall) is located between the housing and the movable sieve (when placed in the cleaning shoe of Van Sickle).  

Regarding claim 7, the combination further discloses the rotary sieve cleaning shoe of claim 5 wherein a bearing (10) is configured to slot into a corresponding channel (9) of the at least one rotary sieve.  

Regarding claim 9, the combination further discloses the rotary sieve cleaning shoe of clam 1 wherein the holes in the inner and outer sieves are circular or rectangular or ovoid (see FIG1 of Van Sickle or FIG.6 of Aspinwall).  

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Sickle and Aspinwall, as applied to claim 1 above, and further in view of Peterson (US 2,315,651).
Regarding claims 8 and 11, the combination of Van Sickle and Aspinwall discloses the rotary sieve cleaning shoe of claim 1, except wherein the holes in the inner and outer sieves are diamond-shaped, per claim 8; or wherein the holes in the inner sieve differ in size from the holes in the outer sieve, per claim 11.
Peterson teaches that it is old and well known in the sieves art for an adjustable sieve having an inner sieve (10) and an outer sieve (11) to have diamond-shaped holes (19, 20, 20a), wherein holes of the inner sieve differ in sizes than the holes in the outer sieve (refer to small quarter size openings 20a and 20 compared to openings 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of the sieves of the combination to have diamond-shaped holes with differing sizes as Peterson teaches that such adjustable sieve design is old and well known in the sieve art and is sufficient in carrying out various sifting requirements.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Sickle and Aspinwall, as applied to claim 1 above, and further in view of Church (US 1,668,629).
Regarding claim 10, the combination of Van Sickle and Aspinwall discloses the rotary sieve cleaning shoe of claim 1 except wherein the holes in the inner sieve are differently shaped from the holes in the outer sieve.  
Church teaches that it is old and well known in the sieve art for a rotary cleaning sieve to have an inner sieve (45) with differently shaped holes (circular; see FIG.6) than an outer sieve (46; holes are triangular).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of the inner and outer sieves of the combination to have different shapes, as Church teaches that such adjustable rotary cleaning sieve design is old and well known in the sieve art and is sufficient in carrying out various sifting requirements.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Sickle and Aspinwall, as applied to claim 1 above, and further in view of Decoene (US 4,422,462).
Regarding claim 12, the combination of Van Sickle and Aspinwall discloses a combine harvester comprising the rotary sieve cleaning shoe of claim 1 (as set forth above), except for the combine harvester as specified in claim 7. 
Decoene teaches that it is old and well known in the harvester art for a rotary cleaning device (20) to be used in a combine harvester comprising an axial threshing mechanism (16; col.3, lines 30-35 “could also be of other designs, such as a conventional threshing cylinder and concave or a rotary axial flow”) configured to thresh crop material harvested by the combine harvester; and 
at least one grain pan (floor 17) positioned under and configured to catch grain and material other than grain (MOG) falling from the axial threshing mechanism; 
wherein the longitudinal axis of the at least one rotary sieve (20) is under the axial threshing mechanism (16) and the at least one grain pan (17), and the at least one grain pan feeds the grain and MOG into the rotary sieve cleaning shoe (via infeed chute 34 and infeed housing 35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rotary cleaning shoe of the combination in the combine harvester of Decoene as an alternate rotary cleaning shoe sufficient in cleaning grain harvested by the combine harvester. 

Regarding claim 13, the combination of Van Sickle, Aspinwall, and Decoene further discloses the combine harvester of claim 7, except wherein the rotary sieve (3 of Van Sickle) is mounted within a housing.
Decoene further teaches mounting the rotary sieve (67, 68) of a cleaning shoe within a housing (70) and the grain and MOG is fed from the at least one grain pan (17) into the at least one rotary sieve through inlet openings (35 in FIG.3) in the housing, the housing (70) “prevents clean grain from being lost from the combine 10 and directs it downwardly by gravity to a conveyor auger 72” (col.6, lines 50-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaning shoe of the combination to include a housing in order to prevent clean grain from being lost from the combine and further help direct the clean grain in the proper direction and thus provide a more efficient cleaning shoe.

Response to Arguments
 Applicant’s arguments, see page 4 of the Remarks, filed 01/06/2021, filed 01/06/2021, with respect to the rejection(s) of claim(s) 1-11 under Williams have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Van Sickle and Aspinwall (and Decoene, Church, and Peterson).
Accordingly, this office action is second non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huning (EP 1348331 A1) discloses various adjustable sieve opening in FIGS.13A-20C, including sieves with different shapes (FIG.18D) and diamond shaped (FIGS.14A-14D)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671